20 U.S. 58 (1822)
7 Wheat. 58
BROWDER
v.
M`ARTHUR.
Supreme Court of United States.
February 21, 1822.
Mr. Doddridge, for the appellant.
The COURT denied the motion, being of opinion that it was too late to grant a rehearing in a cause after it had been remitted to the Court below, to carry into effect the decree of this Court, according to its mandate; and that a subsequent appeal from the Circuit Court, for supposed error in carrying into *59 effect such mandate, brought up only the proceedings subsequent to the mandate, and did not authorize an inquiry into the merits of the original decree.
Motion denied.